990 F.2d 1098
James C. ISAKSON;  Robert D. Isakson;  JCI, UNIC, Appellants,v.FIRST NATIONAL BANK IN SIOUX FALLS;  Robert E. Hayes;Davenport, Evans, Hurwitz & Smith, Appellees.
No. 93-1180.
United States Court of Appeals,Eighth Circuit.
Submitted April 16, 1993.Decided April 23, 1993.

Appeal from the United States District Court for the District of South Dakota;  John Bailey Jones, Chief Judge, U.S.D.C.
Appellants were represented pro se in this case.
Roberto A. Lange, Sioux Falls, SD, argued, for appellees.
Before BOWMAN, MAGILL, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
James C. Isakson and Robert D. Isakson, individually, and JCI and UNIC, through trustee Raymond Ehrman, appeal the district court's1 dismissal of their 42 U.S.C. § 1983 complaint.   Appellants' arguments regarding alleged violations of 15 U.S.C. § 1125 were rejected by this court in Isakson v. First Nat'l Bank, 985 F.2d 984 (8th Cir.1993) (per curiam).   Appellants have failed to state a claim under section 1983 because they failed to " 'allege the violation of a right secured by the Constitution and laws of the United States.' "   See id. at 986 (quoting West v. Atkins, 487 U.S. 42, 48, 108 S. Ct. 2250, 2254, 101 L. Ed. 2d 40 (1988)).


2
Accordingly, we affirm.



1
 The Honorable John Bailey Jones, Chief Judge, United States District Court for the District of South Dakota